Citation Nr: 0202481	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  97-29 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether a substantive appeal to a July 1994 rating 
decision, which denied entitlement to service connection for 
a bilateral hip condition and a left foot bunion, was timely 
filed.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran has verified active military service from October 
1989 to January 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating determinations by the Department of 
Veterans Affairs (VA) Regional Offices in Albuquerque, New 
Mexico, and Washington, DC.

In March 1995, the veteran filed a claim for service 
connection for a back disability.  The Regional Office (RO) 
in Albuquerque, New Mexico, denied this claim in a June 1995 
decision letter, which also provided the veteran notice of 
his appellate rights.  In a statement (VA Form 9), dated in 
November 1995, the veteran contested the denial of his back 
claim.  The Board construes this statement to be a valid and 
timely notice of disagreement (NOD) with the denial of 
service connection for a back disability in the June 1995 
decision letter.  See Archbold v. Brown, 9 Vet. App. 124, 131 
(1996) (citations omitted).  Following the receipt of 
additional evidence in January 1996, the veteran's claims 
file was transferred to the RO in Washington, D.C., and; in a 
June 1996 rating decision, the RO continued the denial of 
service connection for a back disability.

By a separate decision letter, dated in December 1996, the RO 
determined that the veteran had not filed a timely 
substantive appeal as to a July 1994 rating decision, which 
denied his claims for service connection for a bilateral hip 
condition and for a left foot bunion.  The veteran was given 
notice of this adverse determination in a notice letter that 
accompanied the December 1996 decision letter.  In January 
1997, the veteran filed a NOD as to the timeliness issue.  
Upon consideration of additional argument submitted by the 
veteran, the RO entered an August 1997 rating decision which 
continued to hold that the veteran had failed to submit a 
timely substantive appeal with the July 1994 rating decision.

The RO furnished the veteran a statement of the case (SOC) in 
August 1997, which addressed, among other issues, the 
timeliness of the (November 1995) substantive appeal with a 
July 1994 rating decision and the claim for service 
connection for a back disability.  In October 1997, the RO 
received the veteran's timely substantive appeal regarding 
the two aforementioned issues.

Relative to the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a left foot bunion, the record 
reflects that the RO denied the veteran's request to reopen 
this claim in a June 1996 rating decision.  In January 1997, 
the veteran filed a notice of disagreement, and; in August 
1997, the RO furnished the veteran a statement of the case.  
While the RO received the veteran's VA Form 9 (substantive 
appeal) in October 1997, and while this same substantive 
appeal sets forth specific arguments regarding the timeliness 
issue and the back claim, it does indicate that the veteran 
intended to complete an appeal with respect to the denied 
request to reopen the claim for a left foot bunion.  This is 
so because, in the statement attached to the VA Form 9, the 
veteran addressed this matter by stating, "I will reopen 
this claim (left foot bunion) with New and Material evidence 
at a later date."  A review of this statement in the context 
in which it written indicates a clear intent on the part of 
the veteran to re-apply for this particular benefit at a 
later date.  Thus, the veteran's October 1997 substantive 
appeal can be fairly read as having specifically identified 
the timeliness issue and the back claims as the issues 
appealed and thus limits this substantive appeal to those two 
issues.  38 C.F.R. § 20.200 (2001).  See generally Ledford v. 
West, 136 F.3d 776, 779-80 (Fed. Cir. 1998).  Hence, the 
issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for a left foot 
bunion is not on appeal before the Board.

While the issue of whether a substantive appeal to a July 
1994 rating decision was timely filed is presently before the 
Board for appellate review, the Board is undertaking 
additional development with respect to the veteran's claim of 
entitlement to service connection for a back disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099,3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's and/or his representative's response, the Board 
will prepare a separate decision addressing the issue of 
entitlement to service connection for a back disability.


FINDINGS OF FACT

1.  By a rating decision dated in July 1994, the RO denied 
the veteran's claims seeking entitlement to service 
connection for a bilateral hip condition and a left foot 
bunion.

2.  The veteran was notified of the RO's July 1994 adverse 
determination by a VA letter dated July 13, 1994.

3.  In June 1995, the veteran, through his representative, 
filed a notice of disagreement contesting the denial of 
entitlement to service connection for a bilateral hip 
condition and a left foot bunion.  The RO furnished the 
veteran and his representative a statement of the case on 
September 12, 1995, which addressed the same two issues.

4.  The RO did not receive any communication from the veteran 
capable of being construed as a substantive appeal for the 
denial of the claims of entitlement to service connection for 
a bilateral hip condition and a left foot bunion until 
November 22, 1995, more than 60 days following the issuance 
of the September 12, 1995 statement of the case, and more 
than one year following the July 13, 1994 notification 
letter.


CONCLUSION OF LAW

The veteran did not file a substantive appeal within the 
remainder of the one year period from the date of mailing of 
the notification on July 13, 1994 of a July 7, 1994 rating 
decision from which the appeal originated, or within 60 days 
of mailing the statement the case on September 12, 1995.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were notified in the December 1996 decision letter, the 
August 1997 rating decision and statement of the case, and in 
the August 2001 supplemental statement of the case of the law 
and shortcomings of the veteran's jurisdictional challenge as 
to the timeliness of a November 1995 substantive appeal.  
Further, the information contained in a September 1996 report 
of contact indicates that the veteran was advised that the 
time period in which to file a substantive appeal with the 
July 1994 rating decision had expired, and that the RO had 
discussed in detail the contents of his claims folder.  
Moreover, in April 1997, the veteran submitted written 
argument and additional evidence in support of this appeal.  
As will be explained below, a jurisdictional challenge, such 
as the one before the Board in the decision below, generally 
involves a determination as to when the particular procedural 
document in question was received by VA.  The relevant 
information and evidence to review are already of record, and 
the veteran does not claim otherwise.  Thus, under the 
circumstances of this case, the Board is satisfied that the 
veteran has received the notice and assistance contemplated 
by law.  Therefore, adjudication of this appeal poses no risk 
of prejudice to the veteran, and the appeal is ready for 
review by the Board.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Whether a substantive appeal to a July 1994 rating action, 
which denied the claims of entitlement to service connection 
for a bilateral hip disability and a left foot bunion was 
timely filed.

Appellate review is initiated by a notice of disagreement in 
writing and completed by a substantive appeal, after a 
statement of the case is furnished to the veteran and his 
representative. 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2001). A notice of disagreement must be filed 
within one year from the date of mailing of the notice of 
determination.  38 U.S.C.A. § 7105(b)(1) (West 1991).  A 
substantive appeal must be filed within 60 days from the date 
the statement of the case is mailed, or within the remainder 
of the one year period from the date of mailing of the notice 
of determination, whichever occurs later.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.202, 20.302(b) 
(2001).  In the absence of a properly perfected appeal, the 
Board is without jurisdiction to determine the merits of the 
case.  See 38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 
(1993).

The record discloses that in February 1994, the veteran filed 
an application for VA benefits, which include, among several 
claims, the claims of entitlement to service connection for a 
bilateral hip condition and for a left foot bunion.  In a 
rating decision issued on July 7, 1994, the RO denied both of 
these claims.  On July 13, 1994, the RO mailed the veteran a 
letter that notified him of the adverse actions taken by the 
RO in the July 1994 rating decision and provided him with 
notice of his appellate rights.

The veteran, by and through his representative, filed a 
notice of disagreement, which was received by VA on June 21, 
1995.  He stated, in part, that

...based on the attached medical evidence, reconsideration 
be given to granting Service Connection for a bilateral 
hip condition, [and] left foot bunion[]....  If based on 
the reconsideration, the VA continues to deny the 
veteran's bilateral hip condition and left foot bunion, 
please consider this a notice of disagreement with the 
VA rating of 07/07/94, denying Service Connection for 
the aforementioned disabilities.  We would therefore ask 
that the veteran be issues [sic] a Statement of the Case 
in order to perfect his appeal.

(Emphasis added).  The RO appropriately construed the June 
1995 document to be a valid and timely notice of disagreement 
with the denial of service connection for a bilateral hip 
condition and for a left foot bunion in the July 1994 rating 
decision.

A cover letter and an enclosed statement of the case were 
issued to the veteran and his representative on September 12, 
1995.  This statement of the case addressed only the denial 
of service connection for a bilateral foot condition and for 
a left foot bunion.  On November 22, 1995, the RO received a 
VA Form 9, Appeal to the Board of Veterans' Appeals, from the 
veteran.  Attached was a copy of the correspondence, dated 
November 15, 1995, which the veteran's representative had 
submitted to the RO.

The Board has reviewed the record as indicated.  In this case 
it is clearly shown that the veteran did not file a VA Form 
9-substantive appeal within 60 days from the date of mailing 
of the statement of the case or within one year from the date 
that the notice of the determination regarding the service 
connection denials was mailed to the veteran.  The letter 
that notified the veteran of the denial of service connection 
for a bilateral hip condition and for a left foot bunion was 
mailed to the veteran on July 13, 1994.  Therefore, he had 
until July 13, 1995, one year from the date of notice of the 
July 1994 rating determination, or until November 13, 1995, 
60 days from the date of the mailing of the statement of the 
case on September 12, 1995, to file a substantive appeal and 
perfect his appeal to the Board.  (Since November 12, 1995-
the expiration date for filing the substantive appeal in 
question-fell on a Sunday, the next succeeding working day 
(Monday, November 13, 1995) was included in the computation.  
See 38 C.F.R. § 20.305(b) (2001)).  The veteran satisfied 
neither, and instead his VA Form 9 was filed on November 22, 
1995, the date it was received by the RO.

Moreover, the Board observes that even if the computation of 
the time limit for filing is calculated in accordance with 
the postmark rule, the veteran's November 1995 substantive 
appeal still remains untimely.  According to this rule, a 
response postmarked prior to the expiration of the applicable 
time limit will be accepted as having been timely filed.  If 
the postmark date is not of record, then the postmark date 
will be presumed to be five days prior to the date of receipt 
of the document by VA.  38 C.F.R. § 20.305(a) (2001).  First, 
as noted by the RO, the record does not contain a postmark 
date for the purpose of filing of the November 1995 
substantive appeal with VA.  Rather, the record reflects that 
the veteran's substantive appeal was signed and dated on 
November 15, 1995, and was mailed by the veteran on that same 
date to his accredited service organization (the Disabled 
American Veterans).  Nevertheless, even if the Board was to 
accept November 15th as the postmark date, based on an United 
States Post Office receipt, this date is after the expiration 
of the applicable time limit (November 13, 1995).  Second, 
given the fact that the postmark is not of record, the 
postmark date (for the veteran's substantive appeal) is 
presumed to be five days prior to November 22, 1995, the date 
stamped as received by VA.  This date, excluding Saturday 
(November 18, 1995) and Sunday (November 19, 1995), would 
also calculate to be November 15, 1995, and thus is likewise 
after the November 13th expiration date for filing the 
substantive appeal.  Hence, in either event, the application 
of the postmark rule does not serve to benefit the veteran in 
this case.

Further, as indicated by the RO, the veteran did not request 
an extension of the time limit for filing a substantive 
appeal.  It is further noted that record reveals that the 
statement of the case was sent to the veteran's address of 
record and was not returned as undeliverable.  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the 
law requires only that VA mail notice and then presumes the 
regularity of the administrative process 'in the absence of 
clear evidence to the contrary'")).

Lastly, the Board acknowledges the veteran's argument that he 
received a subsequent letter, dated on September 13, 1995, 
which provided him with notice of a multiple-issue rating 
decision of September 1995 that also continued the denial of 
the claims for service connection for a bilateral hip 
condition and for a left foot bunion.  Nevertheless, despite 
the veteran's reliance on the September 13, 1995 letter, the 
date of this particular letter does not apply to extend the 
time period for perfecting an appeal of the specifically 
identified claims (i.e., the bilateral hip condition and a 
left foot bunion), which were initially denied by the RO in 
the July 1994 rating decision and placed in appellate status 
by the June 1995 notice of disagreement.  Because the veteran 
had already initiated an appeal of the July 1994 rating 
decision, when he filed a notice of disagreement with the two 
service connection claims in question, the one-year period 
within which to file his substantive appeal on those same 
claims had commenced to run on the date of the July 13, 1994, 
notification letter and expired on July 13, 1995.  See 
Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en banc) 
(holding that there can only be one valid notice of 
disagreement to a particular claim, extending to all 
subsequent RO and BVA adjudications on the same claim until a 
final RO or Board decision has been rendered in that matter, 
or until the appeal has been withdrawn by the claimant).  
Therefore, the veteran failed to file a timely substantive 
appeal with the July 1994 rating action that denied his 
claims for service connection for a bilateral hip condition 
and a left foot bunion.

Since no timely substantive appeal was filed by the veteran 
with regard to the denial of the claims for entitlement to 
service connection for a bilateral hip condition and for a 
left foot bunion in the July 1994 rating decision, the Board 
concludes that there is no appeal pending before it as 
regards those two claims.  See Roy v. Brown, supra; see also 
Barnett v. Brown, 83 F.3d 1380, 1883 (Fed. Cir. 1996) (It is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the Court or the 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated). 


ORDER

A timely substantive appeal of the July 1994 rating decision, 
which denied entitlement to service connection for a 
bilateral hip condition and for a left foot bunion, having 
not been filed, the appeal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

